Citation Nr: 0717452	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  03-26 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
asbestosis, effective from January 30, 2001, through March 2, 
2005.

2.  Entitlement to a rating in excess of 60 percent for 
asbestosis, effective from March 3, 2005.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative changes of the lumbar spine, status-post 
laminectomy, effective from January 30, 2001, through March 
2, 2005.

4.  Entitlement to a rating in excess of 40 percent for 
degenerative changes of the lumbar spine, status-post 
laminectomy, effective from March 3, 2005.

5.  Entitlement to an increased evaluation for residuals of 
prostate cancer, currently evaluated as 10 percent disabling, 
to include whether the reduction from 20 percent to 10 
percent effective from June 1, 2003, was proper.

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from January 1959 through 
October 1970 in the U.S. Navy, and from October 1970 through 
September 1980 in the U.S. Coast Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which, in pertinent part, granted service connection for 
asbestosis and assigned a 30 percent disability rating, 
effective from January 30, 2001, and granted service 
connection for degenerative changes of the lumbar spine, 
status-post laminectomy, assigning a 20 percent rating, 
effective from January 30, 2001.  The RO also proposed to 
reduce the disability rating assigned for prostate cancer 
from 100 percent to 10 percent. 

This matter further comes before the Board from a March 2003 
rating decision, in which the RO effected the reduction of 
the disability rating assigned for prostate cancer to 10 
percent, effective from June 1, 2003.  (The Board notes, by 
way of history, that in a May 2001 rating decision, the RO 
had granted service connection for prostate cancer, and 
assigned a 100 percent disability rating, effective from 
February 26, 2001.) 

By July 2005 rating decision, the RO granted an increased, 60 
percent disability rating for the service-connected 
asbestosis, effective from March 3, 2005, and also granted an 
increase to 40 percent for the service-connected degenerative 
changes of the lumbar spine, effective from March 3, 2005.  
The veteran continued his appeals for higher ratings for all 
three disabilities.


FINDINGS OF FACT

1.  Effective from January 30, 2001, through March 2, 2005, 
pulmonary function testing failed to show that the veteran's 
Forced Vital Capacity (FVC) was between 50 and 64 percent 
predicted, or that his Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) was 
between 40 and 55 predicted.

2.  Effective from March 3, 2005, pulmonary function testing 
failed to show that the veteran's Forced Vital Capacity (FVC) 
was less than 50 percent of predicted value; or that his 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) was less than 40 percent of 
predicted; or that he had pulmonale or pulmonary 
hypertension; or that he required outpatient oxygen therapy.

3.  Effective from January 30, 2001, through March 2, 2005, 
the veteran's degenerative disability of the lumbar spine, 
status-post laminectomy, was manifested by no more than 
reports of chronic pain; complaints of intermittent sciatica; 
reports of weakness, stiffness, fatigue, and lack of 
endurance; limitation of lumbar motion with pain on motion; 
estimated reduction of ranges of motion by 15 percent during 
flare-ups; one report of muscle spasms, and flexion limited 
to 50 degrees with pain.

4.  Effective from March 3, 2005, the veteran's degenerative 
disability of the lumbar spine, status-post laminectomy, was 
manifested by chronic pain, limitation of lumbar motion with 
pain, flare-ups every three days, limitation of activities, 
severe muscle spasm, loss of lumbar lordosis, tenderness in 
the thoracic and lumbar spine, complaints of radicular 
symptoms to the right leg, and forward flexion to only 30 
degrees, with pain.  

5.  Improvement in the veteran's prostate cancer sufficient 
to warrant reduction under the applicable rating criteria was 
demonstrated as of June 1, 2003.

6.  The veteran's residuals of prostate cancer are manifested 
by impotence, mild incontinence, wearing of a pad which is 
not changed, and some reports of urinary frequency.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
asbestosis, effective from January 30, 2001, through March 2, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6833 
(2005).

2.  The criteria for a rating in excess of 60 percent for 
asbestosis, effective from March 3, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.97, Diagnostic Code 6833 (2006).

3.  The criteria for a rating in excess of 20 percent for 
degenerative changes of the lumbar spine, status-post 
laminectomy, effective from January 30, 2001, through March 
2, 2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5243-8526 (2006).

4.  The criteria for a rating in excess of 40 percent for 
degenerative changes of the lumbar spine, status-post 
laminectomy, effective from March 3, 2005, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5293 (2006).

5.  The rating reduction for residuals of prostate cancer to 
10 percent effective June 1, 2003, was proper.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, 
4.115b, Diagnostic Code 7528 (2006).

6.  The criteria for a rating in excess of 10 percent for 
prostate cancer subsequent to the reduction have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7528 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet.App. 537, 545 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In November 2001 and February 2005 letters, the RO informed 
the veteran of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  He was told what evidence was needed to substantiate 
his claim, to include what evidence and information VA would 
obtain in his behalf and what information and evidence he 
could submit.  He was told to submit any evidence relevant to 
his claim.


The Board finds that the content of the November 2001 and 
February 2005 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  In addition, the July 2003 SOC and the July 2005 
SSOC (mailed in August 2005) each provided the veteran with 
an additional 60 days to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition to the foregoing, to whatever extent the recent 
decision of the Court in Dingess v. Nicholson, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the claims for higher ratings are being denied, no new 
effective dates will be assigned, and such issues are moot. 


II.  Factual Background

Private treatment records from Dr. M.T. show that from 1999 
through November 2001, the veteran was treated for his 
various respiratory problems, and was eventually diagnosed 
with asbestosis.  

A private treatment record shows that in February 2001 the 
veteran underwent a total prostatectomy and seminal 
vesiculectomy.  

By May 2001 rating decision, the RO granted service 
connection for prostate cancer, under the provisions of 
38 C.F.R. § 3.309(e), and granted a 100 percent disability 
rating, effective from February 26, 2001.  

A June 2001 X-ray of the chest showed calcified and non-
calcified pleural plaque formation consistent with prior 
asbestos exposure.  A June 2001 X-ray of the lumbosacral 
spine showed spondylosis.  

On a VA general medical examination (contracted through QTC 
Medical Services) in June 2001, the veteran reported that he 
had COPD, had lost weight, had yellowish-brownish sputum 
production, and loss of appetite.  He became short of breath 
after walking less than two blocks.  He denied symptoms of 
hemophtysis.  He reported continued pain in his back 
associated with weakness, stiffness, fatigue, and lack of 
endurance on a constant basis.  He claimed that at times the 
pain was uncomfortable and at times it was horrible and 
excruciating and he had to stop and rest.  He claimed he was 
unable to walk or to vacuum, to push the lawn mower, do 
gardening, or to climb stairs, due to pain in his back.  He 
was not working at that time, but he had worked as a quality 
control manager for about 22 years.  On objective 
examination, his posture was normal, he walked with a normal 
gait, and he did not require any assistive aid to ambulate.  
He had some difficulty getting on and off the examining table 
and changing positions, secondary to back pain.  Examination 
of the lumbar spine revealed painful motion in all 
directions, evidence of paraspinal muscle spasm at L3-4 and 
L4-5.  There was no evidence of tenderness or weakness noted.  
Range of motion of the lumbar spine showed that active 
flexion was to 50 degrees with pain; active extension was to 
10 degrees with pain; active right and left lateral flexion 
was to 20 degrees with pain, on each side; and active right 
and left rotation was to 25 degrees with pain, on each side.  
There was no weakness, fatigue, or lack of endurance.  

On the neurological part of the June 2001 VA examination, 
motor strength was within normal limits at 5/5 in the lower 
extremities, sensation was intact, and deep tendon reflexes 
were within normal limits.  A PFT done in November 2000 was 
interpreted to show mild to moderate restricted lung disease.  
The diagnoses included asbestosis exposure, status post 
lumbar laminectomy with residual degenerative arthritis and 
residual nondisfiguring scar, restrictive airway disease.  
The examiner indicated that while there was limited range of 
motion of the lumbar spine, there was no evidence of 
radiculopathy, atrophy, or sensory deficits.  The veteran had 
some difficulty getting on and off the examining table and 
with changing positions, secondary to spasm and pain in the 
back.  With regard to functional limitations, the VA examiner 
indicated that the veteran should avoid heavy lifting, 
carrying, frequent stooping, and bending.  

A November 2001 private medical evaluation, submitted by the 
Social Security Administration (SSA), showed that the veteran 
had occasional shortness of breath but denied coughing.  He 
reported some urinary incontinence, but denied hematuria or 
dysuria.  He had occasional lower back pain, and no morning 
stiffness.  

In a December 2001 pulmonary evaluation by Dr. S.A., the 
veteran gave a history of exertional dyspnea on any activity 
and of a cough that brought up clear sputum.  He reported he 
was retired.  A chest X-ray was reported to show mild pleural 
thickening.  The impressions included history of asbestos 
exposure with history of pleural effusion, requiring chest 
tube drainage, and pleural plaques.  

A December 2001 PFT showed a post-drug (post-bronchodilator) 
forced vital capacity (FVC) value of 77 percent predicted; a 
Forced Expiratory Volume (FEV-1) value of 66 percent 
predicted; a ratio value of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) of 86 percent 
predicted; and a Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) value of 85 
percent.  

On VA genitourinary examination in January 2002, the veteran 
reported having nocturia three times a day and some degree of 
urinary frequency.  He did not have incontinence anymore.  
After the prostate surgery, he was left with a residual 
impotence, which medication did not help.  He had no 
recurrent urinary tract infections, no renal colic or bladder 
stones, and no acute nephritis.  He was to see his urologist 
for follow-up, but his repeat PSAs (prostate-specific antigen 
tests) had approached 0.  Examination of the genitalia was 
unremarkable, and the diagnosis was status post radical 
prostatectomy with good result and residual impotence.

A January 2002 PFT showed a post-drug (post-bronchodilator) 
FVC value of 72 percent predicted; an FEV-1 value of 63 
percent predicted; a ratio value of FEV-1/FVC of 87 percent 
predicted; and a DLCO (SB) value of 66 percent.  

On VA examination of the spine in May 2002, the veteran 
reported that since his low back surgery in 1976, he had 
problems with back pain and intermittent sciatica, and that 
the only treatment he had for his back since then was pain 
medications.  He reported that he had back pain, stiffness, 
and fatigability, and that sometimes he had pain down both 
legs.  Cold weather and sitting or standing for a long time 
could cause flare-ups, and the veteran treated the flare-ups 
by taking some medication and using a heat application.  He 
had an elastic brace for his back with hard inserts, and he 
used it occasionally when his back acted up.  He reported 
that his back interfered with many activities, such as riding 
horses, bike riding, and riding amusement park rides.  The 
examiner noted that the veteran appeared to be in no acute 
distress, and he walked well without a perceptible limp.  
Examination of the lumbosacral spine was unremarkable, except 
for a well-healed scar and pain on ranges of motion.  The 
examiner estimated that during flare-ups, ranges of motion 
would decrease by 15 percent.  There were no postural 
abnormalities or fixed deformity, and the musculature of the 
back was okay.  The examiner noted pain through ranges of 
lumbar motion.  Range of motion of the lumbosacral spine 
showed flexion intact to 73 degrees, extension to 18 degrees, 
right and left rotation to 30 degrees each, right lateral 
flexion to 37 degrees, and left lateral flexion to 42 
degrees.  The diagnoses included back injury, with surgery 
and degenerative changes.  

An May 2002 X-ray of the lumbosacral spine showed mild 
degenerative changes, but no acute findings.  An x-ray of the 
chest was interpreted to show minimal fibrosis, but no acute 
radiographic abnormality.

A May 2002 PFT report showed a post-drug (post-
bronchodilator) FVC value of 80 percent predicted and an FEV-
1 value of 81 percent predicted.  The impression was of a 
normal spirometry,  that diffusing capacity was reduced, and 
there did not appear to be a significant response to the one 
time use of a bronchodilator.

On VA pulmonary examination in June 2002, the veteran 
complained of shortness of breath on minimal exertion, and he 
could not run, climb steps, or lift heavy objects.  He 
reported that his phlegm was yellow in color sometimes, he 
was coughing a lot, and sometimes coughed so hard that he 
passed out.  Review of systems was positive for easy 
fatigability, headaches, rhinitis, cough, shortness of 
breath, breathing difficulty after falling asleep, arthritis 
problems, dizziness, snoring at nighttime, and stopping to 
breathe at night.  The assessment was shortness of breath, 
secondary to exposure to asbestos.  The examiner opined that 
the veteran had asbestos-related plural effusion, 
interstitial lung disease, and asbestosis.  

A June 2002 PFT report showed a post-drug (post-
bronchodilator) FVC value of 72.1 percent predicted; an FEV-1 
value of 66.4 percent predicted; a ratio value of FEV-1/FVC 
of 105.6 percent predicted; and no post-drug DLCO (SB) value 
was noted.  The results suggested restrictive lung defect and 
that diffusing capacity was reduced, and there did not appear 
to be a significant response to the one time use of a 
bronchodilator

On a June 2002 VA neurological examination of the spine 
(contracted out to a private physician), the veteran 
complained of low back pain that was aggravated by sitting, 
standing, bending, walking, and lifting.  On review of 
systems he complained of fainting, shortness of breath, 
coughing, and wheezing.  He complained of frequent urination, 
but denied pain on urination, blood in the urine, or burning 
on urination.  On sensory examination, the veteran's 
sensation was normal to pinprick and light touch, and his 
gait and coordination were found to be normal.  He had a 
normal EMG of both lower extremities and paraspinal muscles 
and normal nerve conduction studies of both lower 
extremities.  The examiner found no evidence of neuropathy, 
myopathy, or radiculopathy.

By September 2002 rating decision, the RO, in pertinent part, 
granted service connection for asbestosis and assigned a 30 
percent disability rating, effective from January 30, 2001; 
granted service connection for degenerative changes of the 
lumbar spine, status-post laminectomy, and assigned a 20 
percent disability rating, effective from January 30, 2001; 
and proposed to reduce the evaluation of prostate cancer from 
100 percent to 10 percent.

Received from the veteran in October 2002 was a statement (VA 
Form 21-4138) in which he reported he was impotent and at 
times incontinent as a result of his prostate surgery.  

In a December 2002 VA treatment record, in the veteran's 
medical history, it was noted that he had a radical 
prostatectomy for cancer in February 2001, and subsequently 
had incontinence and impotence.  

Received from the veteran in December 2002 was a statement 
(on VA Form 21-4138) in which he reported he was receiving 
"10% due to voiding intervals" and he questioned whether or 
not this should be higher due to his "having to wear a pad 
for incontinence and change twice daily" and that the 
"daily occurrence of voiding is 3 & 4 times and pads are 
needed at night time".  

Records obtained from SSA show that, effective from December 
2002, the veteran was found to be disabled from work due to 
anxiety related disorders (primary diagnosis) and disorders 
of the back (discogenic and degenerative) (secondary 
diagnosis).  

By March 2003 rating decision, the RO reduced the disability 
rating assigned for the service-connected prostate cancer to 
10 percent, effective from June 1, 2003.  

A May 2003 VA treatment record showed that the veteran 
complained of having trouble breathing.  He was noted to have 
a history of erectile dysfunction.  On examination his back 
was found to be non-tender.  He complained of dull pain in 
the lower back and legs, but no radiation of pain.  He 
claimed that walking aggravated his symptoms.  He complained 
of fatigue with shortness of breath.  

On a September 2003 VA general medical examination, the 
veteran claimed that his prostatectomy had caused impotence.  
He reported being treated for chronic lower back pain with 
degenerative disc disease.  On physical examination his 
posture was excellent, his gait was good, and he used a cane 
for ambulatory support.  His thoracolumbar spine flexion was 
to 70 degrees, extension was to 30 degrees, left and right 
tilt was to 30 degrees, and left and right rotation was to 30 
degrees.  Through observation when the veteran was dressing, 
the examiner noted that the veteran was able to cross his 
legs, put his socks on, and bend over without using his cane.  
The joint range of motion was noted to be within normal 
limits throughout.  It was noted that the veteran used the 
cane for balance support.  The diagnoses included chronic 
lumbar degenerative disc disease, status post prostate cancer 
with prostatectomy with residuals of impotence, asbestosis.  
The VA examiner opined that the veteran's primary physical 
limitation to employment appeared to be degenerative disc 
disease and asbestosis.

An October 2003 examination, conducted by a physician for 
SSA, showed that the veteran complained of shortness of 
breath, wheezing off and on, and a chronic cough that was 
sometimes productive in nature.  He was on a bronchodilator.  
He reported that since his prostate cancer in 2001, he had no 
recurrence or metastatic lesions.  He indicated he walked 
more than half the time with a cane because he was afraid to 
fall.  He claimed he could not walk for more than a block 
without a cane, that he could sit in a chair for no more than 
20 minutes, and that he could stand for no more than 20 
minutes.  On genitourinary examination, it was noted that he 
had good bladder function.  He reported chronic pains in the 
lower back, both knees, and both legs.  On physical 
examination there was no evidence of paravertebral spasms.  
There was no evidence of atrophy or fasciculations on 
musculoskeletal examination.  His gait was abnormal, with 
limping favoring the right leg and knee.  There was no 
evidence of foot drop or shuffling.  He had moderate 
difficulty squatting and rising.  The diagnoses included 
history of asbestosis, history of prostate cancer and status 
post surgery for same with no evidence of metastatic lesions, 
and history of chronic low back pains, with no evidence of 
lumbar radiculopathy.  The examiner indicated that the 
veteran had the ability to stand and/or walk about 6 hours in 
an 8-hour workday, that an assistive device was not medically 
necessary for the veteran's ambulation, and that he was able 
to sit for 6 hours or more in an 8 hour workday.  

A May 2004 VA treatment record showed that the veteran 
complained of constant aching lower back pain and pain in 
both legs.  He reported that walking, standing, and sitting 
aggravated the pain.

A March 2005 X-ray of the lumbar spine showed status post 
surgical laminectomies at the L4 and L5 vertebrae with 
residual advanced osteoarthritic changes at the L4-5 and L5-
S1 levels, and moderate osteoarthritic changes at the L1-2 
and T12-L1 levels, with possible generalized osteoporosis.  A 
chest CT scan showed asbestos exposure-related pleural 
disease, no evidence of pulmonary asbestosis, and mildly 
hyperexpanded lungs.  An scan of the lumbosacral spine showed 
that the L1-2, 
L4-5, and L5-S1 intervertebral disc spaces were moderately 
narrowed, and endplate hypertrophic changes were seen, most 
pronounced at the L1-2 level.  Facet joint degenerative 
changes were also seen.

On VA examination of the spine in March 2005, the veteran 
reported persistent low back pain, that was constant and 
aching, and about a 5-6 on a scale of 1 to 10 pain intensity.  
He reported aching pain and numbness in the right thigh.  He 
reported that his back pain was worsened by standing or 
walking 10 minutes, sitting 15 minutes, any pushing or 
pulling, coughing, or lifting weights heavier than 25 pounds.  
He reported painful limited motion of his back.  His back 
condition was associated with flare-ups that occurred 
approximately every three days, lasting for as long as one or 
two days with an increased back pain to a level of 10 out of 
10.  He reported that when flared up, his back pain was 
associated with limited motion and he was principally 
bedridden.  His last episode of flare-up pain in the back had 
occurred approximately three or four days prior, and lasted 
for two days.  He said he used a cane for all standing and 
walking activities, used no back brace, and was steady on his 
feet and did not fall.  

On objective examination in March 2005, the veteran had a 
normal gait, and used a cane when walking.  He had normal 
balance, and was able to walk on his heels and toes without 
evidence weakness or muscle imbalance.  He was able to reach 
his fingertips to the level of his mid-tibia.  The spine had 
loss of lumbar lordosis, there was severe muscle spasm, and 
tenderness all about the mid and lower thoracic spine and the 
entire lumbar spine.  He forward flexed to 30 degrees, 
"right being 15 degrees", "left being 10 degrees", and 
right and left rotation to 10 degrees.  He complained of mid 
and low back pain during the entire range of motion.  The 
diagnoses included thoracolumbar osteoarthritis changes 
involving multiple areas of the lower thoracic and upper 
lumbar spine, along with possible generalized osteoporosis of 
the thoracolumbar spine; and status post laminectomy and 
discectomy at the L4-5 and L5-S1 levels with persistent 
painful limited spine motion and radicular symptoms into the 
right leg.

On VA pulmonary examination in March 2005, the veteran 
reported he got short of breath with exertion, he could 
hardly walk three to four blocks at a time before he had to 
stop to catch his breath, and he could not run without 
getting short of breath.  He could not climb steps or lift 
heavy objects, he complained of chronic cough, and he brought 
up whitish colored mucus.  He complained of difficulty with 
bladder control and chronic back pain..  He was found to have 
trouble passing urine, blood in the urine, discharge, and 
loss of libido.  Examination of the back showed no 
paravertebral muscle spasm, and straight leg raising test was 
negative.  The VA examiner indicated that the veteran was 
suffering from asbestosis which was causing him shortness of 
breath on minimal exertion.  

A March 2005 PFT report showed a post-drug (post-
bronchodilator) FVC value of 78.2 percent predicted; an FEV-1 
value of 71.7 percent predicted; a ratio value of FEV-1/FVC 
of 105.9 percent predicted; and a pre-bronchodilator DLCO 
(SB) value of 29.12 percent predicted.  There was no post-
bronchodilator DLCO (SB) value reported.  The results 
indicated an obstructive defect with the suggestions of 
concomitant restriction.  The diffusing capacity was reduce, 
and there appeared to be a significant response to the one 
time use of a bronchodilator.

On VA genitourinary examination in March 2005, the examiner 
noted that the veteran's PSAs had remained undetectable to 
date, and that prior to the procedure he had suffered no 
erectile dysfunction, but was rendered impotent by the 
procedure.  He had some urinary frequency following the 
surgery, with an excellent urinary stream.  He had stress 
incontinence on heavy lifting or coughing strongly.  He wore 
one pad a day, which he did not change.  The day of the 
examination the veteran was not wearing a pad, and he had no 
problems.  The impression was that the veteran had erectile 
dysfunction and mild stress incontinence secondary to radical 
prostatectomy.  The examiner also noted that while the 
erectile dysfunction was quite obviously secondary to the 
surgery, "this is not a current problem to [the veteran]".  
The examiner also indicated that the veteran could minimize 
his mild stress incontinence by timed voiding.  

A May 2005 X-ray of the lumbosacral spine showed possible 
muscle spasm, multi-level endplate concavity, and multi-level 
degenerative changes.

By July 2005 rating decision, the RO granted a 60 percent 
disability rating for the service-connected asbestosis, 
effective from March 3, 2005, and granted a 40 percent 
disability rating for the service-connected degenerative 
changes of the lumbar spine, effective from March 3, 2005.

III.  Analysis

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

The veteran is appealing the original assignments of 
disability evaluations following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999). 

A.  Higher Rating for Asbestosis

The veteran's service-connected asbestosis is evaluated under 
38 C.F.R. § 4.97, Diagnostic Code (DC) 6833.  Under these 
criteria, there are two factors used to determine the proper 
evaluation.  The factors include the Forced Vital Capacity 
(FVC) and the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)).

Pursuant to DC 6833, a 30 percent rating is warranted for FVC 
of 65 to 74 percent, or a DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent evaluation requires FVC of 50 to 64 
percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires demonstrated 
evidence of an FVC of less than 50 percent of predicted 
value, or; DLCO (SB) of less than 40 percent of predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, 
or; requires outpatient oxygen therapy.  The results of the 
pulmonary functions tests used in assigning a disability 
rating are those after bronchodilatation.  61 Fed. Reg. 46723 
(Sept. 5, 1996).  These results represent the best possible 
functioning of an individual and are the figures used as the 
standard basis of comparison of pulmonary function.  Id.

Diagnostic Code 6833 is not explicit as to whether pulmonary 
function test results before or after bronchodilator therapy 
are the bases of the rating.  However, the supplementary 
information published with promulgation of the current rating 
criteria, in effect at all times relevant to this appeal, 
reveals that post-bronchodilator findings are the standard in 
pulmonary assessment.  61 Fed. Reg. at 46,723 (1996).  


1.  Rating in excess of 30 percent for asbestosis, from
January 30, 2001, through March 2, 2005.

A review of the medical evidence of record for the period in 
question shows that the criteria for a rating in excess of 30 
percent have not been met.  As indicated above, the evidence 
consistently showed that the veteran's lung volumes and 
diffusing capacity failed to show FVC of 50 to 64 percent 
predicted or DLCO (SB) of 40 to 55 percent predicted.  As 
such, the evidence was not reflective of a disability picture 
that approximates the criteria for a disability rating in 
excess of 30 percent during the pendency of this appeal, 
despite some slight worsening of his condition.

In determining that the present 30 percent rating is 
appropriate, the Board has considered alternate diagnostic 
codes.  One relevant code is DC 6845, for chronic pleural 
effusion or fibrosis, under which a 60 percent evaluation 
applies where pulmonary function testing shows an FEV-1 of 40 
to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, 
or; DLCO (SB) of 40 to 55 percent predicted, or maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A review of the pulmonary function 
tests of record, in December 2001, January 2002, May 2002, 
and June 2002, does not disclose any support for a higher 
rating under Diagnostic Code 6845.  

In conclusion, the evidence shows that the presently assigned 
30 percent evaluation most nearly approximates the severity 
of the veteran's service-connected asbestosis during the 
period in question, January 30, 2001, through March 2, 2005.  
The Board has also considered the application of staged 
ratings, pursuant to Fenderson.  In this case, however, a 
review of the record does not reveal that the veteran's 
service-connected asbestosis has worsened such that he meets 
the criteria for a disability rating in excess of 30 percent 
at any point during the pendency of his appeal.  As such, a 
staged rating is not warranted in the instant case.  In 
summary, the preponderance of the evidence is against the 
veteran's claim for a higher rating.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Finally, the evidence does not reflect that the veteran's 
asbestosis caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

2.  Rating in excess of 60 percent for asbestosis,
from March 3, 2005

A review of the medical evidence of record, effective from 
March 3, 2005, which is the date of the VA examinations and 
pulmonary function testing shows that the criteria for a 
rating in excess of 60 percent have not been met.  The only 
PFT during that period is the March 3, 2005 PFT, which does 
not meet the criteria for the assignment of a 100 percent 
rating, under either Diagnostic Code 6833 or Diagnostic Code 
6845.  Moreover, the VA examinations do not show that the 
veteran has cor pulmonale or pulmonary hypertension, or 
requires outpatient oxygen therapy.  The Board concludes that 
the evidence was not reflective of a disability picture that 
approximates the criteria for a disability rating in excess 
of 60 percent during the pendency of this appeal, despite 
some worsening of the veteran's condition.  The Board notes 
that the "worsening" of the veteran's symptoms from his 
service-connected asbestosis have been accounted for in the 
assignment of a 60 percent disability.

In conclusion, the evidence shows that the presently assigned 
60 percent evaluation most nearly approximates the severity 
of the veteran's service-connected asbestosis during the 
period in question, effective from March 3, 2005.  The Board 
has also considered the application of staged ratings, 
pursuant to Fenderson.  In this case, however, a review of 
the record does not reveal that the veteran's service-
connected asbestosis has worsened such that, since March 3, 
2005, he has met the criteria for a disability rating in 
excess of 60 percent.  Thus, a staged rating is not warranted 
in the instant case, and the weight of the evidence is 
against his claim for a higher rating.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Finally, the evidence does not reflect that the veteran's 
asbestosis has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization during the period in question, such that 
application of the regular schedular standards is rendered 
impracticable.  Hence, assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 is not warranted.

B.  Higher Rating for Degenerative Changes
of the Lumbar Spine

By September 2002 rating decision, the RO granted service 
connection for degenerative changes of the lumbar spine, 
status-post laminectomy, and assigned a 20 percent rating, 
effective from January 30, 2001, and pursuant to Diagnostic 
Code 5293.  By July 2005 rating decision, the RO granted a 40 
percent rating for degenerative changes of the lumbar spine, 
status-post laminectomy, effective from March 3, 2005, and 
pursuant to Diagnostic Code 5243.  

The Board notes that during the pendency of this appeal the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002, and were revised again, effective 
September 26, 2003.  See 38 C.F.R. §§ 4.71a, DC 5293, 
effective September 23, 2002; 38 C.F.R. § 4.71a, DC 5243, 
effective September 26, 2003. See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The veteran was provided with the new regulations 
in the July 2005 SSOC, he was afforded a VA physical 
examination in March 2005 that considered the criteria in the 
new regulations, and these regulations were applied by the RO 
in the most recent evaluation of his claim.  When amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000 
(April 10, 2000); VAOPGCPREC 7- 2003 (Nov. 19, 2003); 38 
C.F.R. § 3.114(a).  Therefore, prior to September 23, 2002, 
and September 26, 2003, the Board may apply only the previous 
version(s) of the rating criteria.  As of September 23, 2002, 
and September 26, 2003, the Board may apply both versions of 
the rating criteria.

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.

Prior to September 26, 2003, moderate limitation of motion of 
the lumbar spine warranted a 20 percent rating.  Severe 
limitation of motion of the lumbar spine warranted a 40 
percent evaluation, which was the maximum schedular 
evaluation available under that diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (effective prior to Sept. 26, 
2003).  Similarly, a 20 percent rating was warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, and  loss of lateral spine motion, unilateral, 
standing position..  A 40 percent rating, the maximum 
schedular rating available for lumbosacral strain prior to 
September 26, 2003, was warranted for severe symptoms with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the foregoing with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295 (effective prior to Sept. 26, 2003).  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (effective prior to Sept. 23, 2002).

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237 or 
degenerative arthritis of the spine of the spine under DC 
5242.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003) 
(effective Sept. 26, 2003) (codified as amended at 38 C.F.R. 
§ 4.71a). 

The new regulations provide the following rating criteria:  a 
100 percent evaluation is warranted for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine; a 40 
percent evaluation is warranted for favorable ankylosis of 
the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less; and a 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective Sept. 26, 2003).

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

Under the criteria made effective from September 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated under either the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  67 Fed. Reg. 54,345-349 
(Aug. 22, 2002), codified at DC 5293.  Incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least six weeks during the previous 12 months 
warrant a 60 percent disability rating.  Incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks but less than six weeks 
during the previous 12 months warrant a 40 percent disability 
rating.  Incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four weeks during the previous 12 months warrant a 
20 percent disability rating. 

For purposes of evaluations under the revised criteria for 
intervertebral disc syndrome, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" denotes orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
Diagnostic Code 5293, Note 1.  Further instructions under the 
revised criteria for rating intervertebral disc syndrome 
provide that, when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
under the criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  Id. at Note 
2.

1.  Rating in excess of 20 percent for degenerative changes 
of the lumbar
spine, from January 30, 2001, through March 2, 2005

Since the veteran's service-connected low back disorder is 
rated as 20 percent disabling, effective from January 30, 
2001, through March 2, 2005, a rating in excess of that is 
warranted if there is severe intervertebral disc syndrome 
(prior to Sept. 2002), or severe lumbosacral strain (prior to 
Sept. 2003), or severe limitation of motion of the lumbar 
spine (prior to Sept. 2003), or (subsequent to Sept. 2002) 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months are shown, or 
(subsequent to Sept. 2003) forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.

The evidence of record during the time periods in question, 
which due to the change in regulations consists of three 
periods - January 30, 2001, to September 23, 2002; September 
24, 2002, through March 2, 2005; January 30, 2001, through 
September 26, 2003; and September 27, 2003, through March 2, 
2005, consists of private treatment records, VA treatment 
records, and VA examinations.  While these records and 
examinations do show that the veteran's service-connected low 
back disorder worsened and was manifested variously by 
limitation of motion, pain on motion, muscles spasms, 
limitation on functioning, tenderness, and fatigability, the 
criteria for a rating in excess of 20 percent was not met at 
any point in the time period in question, from January 30, 
2001, through March 2, 2005, even considering all of the 
changing regulations.  A review of the record shows that the 
veteran's service-connected low back disorder was never, at 
any point during the period in question, manifested by 
complaints or objective findings or functional impairment 
such that would warrant an rating in excess of 20 percent.  
The clinical and reported findings during the time period in 
question more nearly approximated the 20 percent rating, 
assigned pursuant to Diagnostic Code 5293.  

The Board has also considered the complaints of low back 
pain, flare-ups, limits on his activities, fatigability, and 
stiffness, and potential additional limitation of functioning 
resulting therefrom.  However, there is insufficient 
objective evidence to conclude that the veteran's back pain 
and other problems was associated with such additional 
functional limitation as to warrant increased compensation 
pursuant to provisions of 38 C.F.R. § 4.45 or the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  We have considered 
the provisions of 38 C.F.R. § 3.321(b)(1), but the evidence 
of record and the veteran's contentions do not show either 
frequent hospitalization or marked interference with 
employment due to the veteran's service-connected low back 
disorder.  There is no other evidence of record to show that 
the veteran's low back disorder involves such disability that 
an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Therefore, the Board 
finds that further consideration or referral of this matter 
under the provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected low back disorder was no more 
than 20 percent disabling from January 30, 2001, through 
March 2, 2005.  Fenderson, supra.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim for a rating 
in excess of 20 percent, effective from January 20, 2001, 
through March 2, 2005, must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.



2.  Rating in excess of 40 percent for degenerative changes
of the lumbar spine, from March 3, 2005

Since the veteran's service-connected low back disorder is 
rated as 40 percent disabling, effective from March 3, 2005, 
a rating in excess of that is only warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine; or 
if "pronounced" disability due to intervertebral disc 
syndrome is shown; or if incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past twelve months are shown.

The evidence of record during the time period in question 
consists of the March 2005 VA examinations.  While these 
examinations showed that the veteran's service-connected low 
back disorder had worsened, this was accounted for in the 
RO's decision to assign a 40 percent rating for the low back 
disability, effective from the date of the VA examination, 
March 5, 2005.  A review of the record shows that the 
veteran's service-connected low back disorder has never, at 
any point during the period in question, been manifested by 
complaints or objective findings or functional impairment 
such that would warrant an rating in excess of 40 percent.

On the March 2005 VA examination, flexion of the low back was 
limited to 30 degrees, and there was pain on motion.  There 
was however, no finding of ankylosis, such as required for a 
higher rating.  The veteran reported that his back pain was 
worsened with standing or walking 10 minutes, sitting 15 
minutes, and any pushing or pulling, coughing or lifting 
weights heavier than 25 pounds.  He also reported having 
flare-ups that occurred every three days, lasting for one or 
two days, with pain increased to 10 out of 10.  He claimed 
that during a flare-up, his back pain was associated with 
limited motion and he was bedridden.  Additionally, he used a 
cane, but no back brace, and he had a normal gait and balance 
and was able to heel toe walk without evidence of weakness or 
muscle imbalance.  His spine did have loss of lumbar 
lordosis, there was severe muscle spasm, and tenderness about 
the mid and lower thoracic spine and the entire lumbar spine.  
However, there has been no report of or finding of 
"incapacitating episodes" due to intervertebral disc 
syndrome as defined by the regulation during this time 
period.  While the clinical findings attributed to the 
veteran's service-connected low back disorder are severe, 
they do not amount to ankylosis or equivalent impairment.  38 
C.F.R. § 4.71a, Diagnostic Code 5237.  Rather, these findings 
more nearly approximate the current 40 percent rating, 
assigned pursuant to Diagnostic Code 5237.  38 C.F.R. § 4.7.  
The highest assignable rating for limitation of motion, under 
either the old or revised criteria is 40 percent, and 
therefore, a rating in excess of 40 percent may not be 
assigned on the basis of limitation of motion attributable to 
arthritis in the lumbar spine.  

Also considered have been the complaints of low back pain, 
flare-ups, limits on his activities, and stiffness, and 
potential additional limitation of functioning resulting 
therefrom.  However, there is insufficient objective evidence 
to conclude that the veteran's back pain is associated with 
such additional functional limitation as to warrant increased 
compensation pursuant to provisions of 38 C.F.R. § 4.45 or 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
that regard the Board notes that while the veteran's low back 
disability may be severe, his functional impairment would 
need to be equivalent to ankylosis in order for a higher 
rating to be assigned, and this has not been shown.  The 
Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), however the evidence of record and the veteran's 
contentions do not show either frequent hospitalization or 
marked interference with employment due to the veteran's 
service-connected low back disorder.  There is no other 
evidence of record to show that the veteran's low back 
disorder involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. § 
3.321(b)(1).  Therefore, the Board finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected low back disorder has been no 
more than 40 percent disabling since March 3, 2005, the date 
of the VA examination.  Fenderson, supra.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim for a 
rating in excess of 40 percent, effective from March 3, 2005, 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert, supra.


C.  Propriety of Reduction of Rating for Prostate Cancer
from 100 to 10 Percent, and Entitlement
to an Increased Rating

Reexaminations which disclose improvement in physical or 
mental disabilities which have not become stabilized and 
which are likely to improve may be used to support a 
reduction in the rating for such disabilities.  38 C.F.R. § 
3.344(c).  Malignant neoplasms of the genitourinary system 
are to be rated 100 percent during active malignancy or 
antineoplastic chemotherapy.  Six months following completion 
of such treatment, residual disability is to be determined by 
a mandatory VA examination conducted at that time.  If there 
has been no recurrence or metastasis, the residuals are to be 
rated as voiding dysfunction or renal dysfunction, whichever 
is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Voiding dysfunction may be rated based on urine leakage, 
frequency, or obstructed voiding.  Where the disorder 
requires the wearing of absorbent materials which must be 
changed less than 2 times per day, a 20 percent rating is 
assigned.  38 C.F.R. § 4.115a.

For a rating based on urinary frequency, a 20 percent rating 
is warranted when there is a daytime voiding interval between 
1 and 2 hours, or awakening to void 3 to 4 times per night.  
A 10 percent rating is warranted when there is a daytime 
voiding interval between 2 and 3 hours, or awakening to void 
2 times per night.  Id. § 4.115a.

For a rating based on obstructed voiding, a 30 percent rating 
is warranted when there is urinary retention requiring 
intermittent or continuous catheterization.  A 10 percent 
rating is warranted if there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:  (1) Post void residuals greater than 150cc; 
(2) Uroflowmetry; markedly diminished peak flow rate (less 
than 10 cc/sec); (3) Recurrent urinary tract infections 
secondary to obstruction; or (4) Stricture 

disease requiring periodic dilatation every 2 to 3 months.  A 
noncompensable rating is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  Id.

Initially, the Board notes that in September 2002, the RO 
proposed a reduction of the rating for the veteran's 
residuals of prostate cancer from 100 percent to 10 percent.  
That proposal was carried out in a March 2003 rating 
decision, in which the RO reduced the service-connected 
residuals of prostate cancer to 10 percent, effective from 
June 1, 2003.  The veteran filed his notice of disagreement 
with that decision in June 2003.  

The Board finds that the veteran was properly notified of the 
RO's proposed reduction in September 2002.  Thus, the RO 
carried out the reduction in accordance with the procedural 
requirements of 38 C.F.R. § 3.105(e).  The Board also notes, 
incidentally, that there is evidence of record prior to June 
2003, and subsequent to the veteran's prostate surgery, that 
would have supported the reduction of the 100 percent rating 
assigned for prostate cancer.  In addition, the Board notes 
that, although in statements dated in October 2002 and 
December 2002, the veteran reported he was impotent and at 
times incontinent, that he had to wear a pad for incontinence 
and change the pad twice daily, that the "daily occurrence 
of voiding [was] 3 & 4 times" and that had to wear pads at 
night, the limited objective evidence prior and subsequent to 
his statements do not fully support his contentions.  

Upon consideration of the above evidence and applicable law, 
the Board finds that the reduction of the veteran's residuals 
of prostate cancer from 100 percent to 10 percent was proper.  
Evidence at the time of the reduction, which was effective 
from June 1, 2003, did not show an active carcinoma process 
or metastasis, so a 100 percent rating was no longer 
warranted.  The evidence of record shows that effective from 
June 1, 2003, the veteran complained of impotence as a result 
of his prostate surgery.  In October 2003, he was found to 
have good bladder function.  In March 2005, on a VA pulmonary 
examination, the veteran complained of difficult with bladder 
control and reported trouble passing urine, blood in the 
urine, discharge, and loss of libido.  On VA genitourinary 
examination in March 2005, he reported being impotent, and 
was found to have mild stress incontinence.  He reported that 
he wore one pad a day, which he did not need to change.  

A rating higher than 10 percent was not warranted, as the 
evidence did not show that subsequent to June 1, 2003, the 
veteran was required to wear absorbent materials which must 
be changed less than 2 times per day (rather he indicated 
that he did not need to change his pad at all), had urinary 
frequency which required a daytime voiding interval between 
two and three hours, or awakening to void two times per 
night, or had urinary retention which required intermittent 
or continuous catheterization, as required for a rating 
higher than 20 percent under the criteria for voiding 
dysfunction set forth in 38 C.F.R. § 4.115a.  

Thus, the Board finds that the preponderance of the evidence 
shows that the RO's reduction of the veteran's 100 percent 
rating for prostate cancer to 10 percent was proper and was 
carried out in accordance with the procedural requirements 
pertaining to rating reductions.  Also, the evidence of 
record does not support the assignment of a rating in excess 
of 10 percent subsequent to June 1, 2003.  Therefore, as the 
objective medical evidence preponderates against a finding 
for an evaluation in excess of 10 percent for residuals of 
prostate cancer, the veteran's claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 
(1990). 


ORDER

A rating in excess of 30 percent for asbestosis, effective 
from January 30, 2001, through March 2, 2005, is denied.

A rating in excess of 60 percent for asbestosis, effective 
from March 3, 2005, is denied.

[Continued on Next Page]



A rating in excess of 20 percent for degenerative changes of 
the lumbar spine, status-post laminectomy, effective from 
January 30, 2001, through March 2, 2005, is denied.

A rating in excess of 40 percent for degenerative changes of 
the lumbar spine, status-post laminectomy, effective from 
March 3, 2005, is denied.

Restoration of a 100 percent disability evaluation for 
residuals of prostate cancer is denied, and a rating in 
excess of 10 percent for residuals of prostate cancer is also 
denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


